IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,213-01




EX PARTE ALBERT F. HAARMANN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 8843-A IN THE 411TH JUDICIAL DISTRICT COURT
FROM SAN JACINTO COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual assault
and sentenced to twenty years’ imprisonment.  The Thirteenth Court of Appeals affirmed his
conviction.  Haarmann v. State, No. 13-07-233-CR (Tex. App. - Corpus Christi, February 14, 2008).
            In this application, Applicant alleges that he received ineffective assistance from both trial
and appellate counsel, and that the State committed prosecutorial misconduct.  On June 25, 2010,
the trial court made findings of fact and conclusions of law that were based on the application for
writ of habeas corpus, the respondent’s answer, and the official court records.  The trial court found
that there were no controverted, previously unresolved facts material to the legality of Applicants’
confinement, and recommended that relief be denied.
            The trial court’s findings did not fully address all fact issues necessary to the resolution of
the claims that were raised by Applicant, because the findings did not address Applicant’s ineffective
assistance of appellate counsel claims.  Nonetheless, this Court has undertaken an independent
review of all the evidence in the record.  Therefore, based on the trial court’s findings of fact and
conclusions of law as well as this Court’s independent review of the entire record, we deny relief.
 
Filed: August 25, 2010
Do not publish